Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
The amendment filed 10/24/2016 has been entered
Claims 1-2, 5-12, and 15-20 are allowed.
Claims 3-4 and 13-14 are canceled.

Allowable Subject Matter
Claims 1-2, 5-12, and 15-20  are allowed.
The following is an examiner’s statement of reasons for allowance:
The instant invention is related to resource allocation for a sidelink feedback channel.   
Prior art was found for the claims as follows:
3GPP TSG RAN WG1 #96bis, Xi’an, China, 8-12 April 2019, ITL, R1-1905101, Physical layer procedure for NR V2X
3GPP TSG RAN WG1 Meeting #96bis, Xi’an China, 8-12 April 2019, LG Electronics, R1-1905443, Discussion on physical layer procedures for NR sidelink
 “R1-1905101” and “R1-1905443” teach all the limitations of independent claims 1 and 11 except for the below recently amended similar limitations in the independent claims:   
Wherein the preset mapping rule is that slot indexes on a first frequency of PSSCH resources pool are mapped to the PSFCH frequency resources from a start index of the PSFCH frequency resources, and slot indexes on a next frequency resource of the PSSCH resources pool are sequentially mapped to the PSFCH frequency resources.
“R1-1905101” teaches on page 2, section 3, paragraph 2, that resources of PSFCH in frequency domain can be based on the lowest PRB index of PSSCH, but this is not a mapping between the PSFCH frequency resource index and a slot index of PSSCH. “R1-1905443” teaches on page 2, section 2.1.1, paragraph 4, that starting and/or ending frequency resource location of PSSCH and/or slot of PSSCH may be linked to a PSFCH frequency location, but it does not teach the specifics of the mapping rule in that mapping is from frequency location of the first slot lowest PRB to frequency location of PSFCH PRB, then sequentially upward through the frequency locations of the remaining PRBs of the slot, and then repeating for each further slot index.    
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    

Conclusion

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAD DEFAUW whose telephone number is (571)272-6905.  The examiner can normally be reached on Monday - Thursday - 8:30 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571) 270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.D/             Examiner, Art Unit 2412                

/CHARLES C JIANG/             Supervisory Patent Examiner, Art Unit 2412